 In the Matter of FAIRCHILDENGINEANDAIRPLANE CORPORATION,FAIRCHILD AIRCRAFT DI\ISION.EMPLOYERandFEDERAL LABORUNION,LOCAL24015,AFFILIATEDWITH THE AMERICANFEDERA-TION OF LABOR, PETITIONERCase No. 5-R-093.-Decided April 3, 191^'yCravath, SwainscCMoore,byMr. E. E. Buchanan,of New YorkCity, andMr. Paul S. Cleavelamd,of Hagerstown, Md., for the Em-ployer.Mr. Joseph A. Padway,byMr. James A. Glenn,ofWashington,D. C., for the Petitioner.Mr. Robert J. Brylke,of Baltimore, lid., for the Intervenor.Mr. Jack J. Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Hag-erstown,Maryland, on August 14 and 15, 1946, before Earle K.Shawe, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Atthe hearing, the Employer moved to dismiss the petition on variousgrounds.The hearing officer referred the motion to the Board. Forreasons stated hereinafter, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYERFairchild Engine and Airplane Corporation is a Maryland corpo-ration engaged in the manufacture and sale of aircraft and aircraftengines and bonded plywood products at Hagerstown, Maryland;Farmingdale, Long Island, New York; Jamestown, New York; andDallas, Texas.This proceeding concerns only the Fairchild Air-craftDivision located m and about Hagerstown, Maryland. Dur-ing the year 1945, the Fairchild Aircraft Division purchased raw73 N. L R. B, No 26.154 FAIRCHILD ENGINE AND AIRPLANE CORPORATION155materials, consisting chiefly of aluminum, steel, and other metals,valued in excess of $1,000,000, of which more than 50 percent of suchpurchases originated from points outside the State of Maryland.During the same period, the Employer made sales in excess of $2,-000,000, of which more than 50 percent consisted of shipments topoints outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.Till-]OR(;ANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent certain employees of theEmployer.Congress of Industrial Organizations, herein called the Intervenor,is a labor organization, claming to represent certain employees of theEmployer.ILI.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of any of its supervisory employees.'The Employer moved to dismiss the petition on the ground that theBoard is without jurisdiction ),i this matter because the supervisorsherein sought to be represeute^, are not "employees" within the mean-ing of the Act.The status of supervisory personnel has been con-sidered in a number of cases, and both the Board' and the courtshave held that in relation to their employer supervisors are employeeswithin the meaning of the Act.Accordingly, we find that the super-visors involved in this proceeding are employees under the Act.We find that, a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. Tun. APPIiOPRLA'i'E U- IT;'r l l i.DETIEROI1NA'rLON OF REI'RESENT_ATIVESThe Petitioner and the Intervenor seek a unit of supervisory enm-ployees classified as foremen and general foremen who are employedin theproduction department, quality control department, plantoperations department, and materials department.The Employercontends that the proposed unit is inappropriate on the grounds that13lotter of Jones <C Laughlvc SteelCorpo,ation,Peata-SkannoprnCoalD,o,s,on. 66N L It B '186, and caves cited therein2Packard Motor Ca) Company, v Al 1, It B .decided naicli 10, 1047, 67 S Ct 780,eul'g 157 F (2d) 80 (C C A 6)AN 1, ItB vArmour and Co ,154 F (2d) 570 (C C A10),Jones S Lan/Alin Steel Corpoiat,on v N I, R B ,146 L` (2(l) 832 ((_' i' A 5)N L It B v Skinne 1C Kennedy Stnlioneiif Company,112 F (2d) 667 (C C A 8) 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foremen and the general foremen are an integral part of manage-ment, and therefore the establishment of such a unit would not effec-tuate the policies of the Act, and that neither the Petitioner nor theIntervenor is qualified to represent supervisory employees.With-out waiving its position that no unit of supervisors is appropriate,the Employer further contends that the general foremen should beexcluded from a unit of foremen and that, in any event, the generalforemen should be given an opportunity to determine whether or notthey desire to be included in such unit.The Employer has 53 general foremen and 168 foremen whoseprincipal duties consist of supervising work performed by the pro-duction and maintenance employees in the 4 departments involvedherein.They are in the 2 lowest categories of the Employer's super-visory hierarchy and are preceded in rank of authority and responsi-bility by assistant superintendents, superintendents, and assistant de-partment heads, department heads, assistant general manager, andgeneral manager.The general foreman, under the supervision of anassistant superintendent or a superintendent, plans, directs, and co-ordinates the production activities of from 50 to 300 employees; hehas from 2 to 6 foremen under his supervision, each of whom directsthe work of from 15 to 75 employees. The general foreman has theauthority effectively to recommend changes in the status of foremenwho work under his supervision and the foreman has similar au-thority over the production employees.The general foreman rep-resents the Employer in the second stage of the grievance procedureprescribed in the Employer's contract covering the production andmaintenance employees, whereas the foreman acts for the Employerin the initial stage.The wage differential between the general fore-man and the foreman is approximately $75.00 per month. Both enjoysimilar working conditions, such as vacation, sick leave, and insurancebenefits.The record does not support the Employer's contention that itsforemen and general foremen are such an integral part of managementthat their inclusion in a bargaining unit would not effectuate thepolicies of the Act.Although the employees herein are occasionallyconsulted concerning matters within their special knowledge, the rec-ord indicates that the actual formation of company policies is doneby supervisors above the level of general foremen.The Employer'sfurther argument that the establishment of a unit of supervisorswould create a dual loyalty between it and the latter's chosen bargain-ing representative, has been considered by the Board in previousdecisions.In theL. A. Young, General Mills,andJonescCLaughlincases,' this question was discussed at length, and the majority of the8Matter of L A Young Spring &Wire Corporation,65 N. L R. B. 298 ;Matter of Jones& LaughlinSteel Corporation,Vesta-Shannopin Coal Division, supra; Matter of GeneralMills, Inc ,66 N. L. R. B. 1423. FAIRCHILD ENGINE AND AIRPLANE CORPORATION157Board there concluded that the function of deciding the appropriateunit is a positive one.Once the Board determines that certain indi-viduals are "employees" within the meaning of the Act, then it becomesits duty under Section 9 (b) to group these "employees" in an ap-propriate unit.The nature of the duties and responsibilities of-thesupervisory employees herein is relevant only insofar as it bears onthe determination of the proper grouping for collective bargainingpurposes.The reasons advanced by the Employer, in its contention thatneither the Petitioner nor the Intervenor is qualified to representsupervisory employees, are that an affiliate of the latter represents itsrank and file employees ' and that there is a possibility that an affiliateof the Petitioner might represent such employees in the future.Thisissue has also been considered and disposed of in a number of decisions,wherein the Board has held that supervisory employees are entitledto an unrestricted choice of a collective bargaining representative.5Although we do not agree with the principal contention of the Em-ployer that the comparatively smaller number of general foremenshould be excluded from the proposed unit, a majority of the Boardagrees with its alternate request, and finds that the duties and re-sponsibilities of the general foremen are sufficiently different fromthose of the foremen to warrant separate grouping. 'We shall there-fore give the general foremen the opportunity, by separate voting,to determine whether or not they desire to be included in the same unitwith the foremen.eThis is especially desirable in view of the smallnumber of general foremen as compared to foremen. Accordingly, wemake no final unit determination at this time, but will be guided bythe desires of the employees involved as expressed in the electionsordered hereinafter.We shall direct that separate elections be held among the employeesin the voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.(1)All general foremen of the Employer employed in the produc-tion quality control, plant operations, and materials departments.(2)All foremen of the Employer employed in the production,quality control, plant operations, and materials departments.4The Employer has a contract with the United Automobile, Aircraft, and AgriculturalImplement Workers of America, Local 842, CIO, covering all production and maintenanceemplo\ eess -latter of Waterfront EmployersAssociationof the Pacific Coast, et at, 71 NL R B,80,Matter of Virginia Electric and Power Company,68 N. L.R B 504;Matter of JonesitLaughlin Steel Corporation,Vesta-Shannopen Coal Division,supra;Matter of The CurtisBally Towing Company of Pennsylvania, et al.,66 N. L. R.B. 1152;Matter of United Steeland WireCo , 67 N L R B. 2400Matter of The Midland Steel Products Company,65 N. L R B 997. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs statedabove,therewill beno final determination of the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representat Ives for the pur-poses of collective bargaining with Fairchild Engine and AirplaneCorporation, Fairchild Aircraft Division, Hagerstown, Maryland,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days front the (late of this Direc-tion, under the direction and supervision of the Regional Director forthe Fifth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.50, of Na-tional Labor Relations Board Rules and Regulations-Series 4, amongthe employees in the voting; groups found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid of, and nic]nduig employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, to determine whether they desire to be represented by Fed-eral Labor Union, Local 24015, affiliated with the American Federationof Labor, or by Congress of Industrial Organizations, for the purposesof collective bargaining, or by neither.Mx. Joiix M. HOUSTON, concurring speciallyFor the reasons stated in my concurring opinion inThe MidialudSteelcase, cited above, which I find equally applicable here, I wouldprovide for only one voting group comprised of foremen and generalforemen.MR. JAMES J. REYNOLDS, JR., dissenting and concurring, in part:For the reasons stated in nay dissenting opinion in theJonescCLaughlincase,7 I do not believe that supervisory employees should berepresented by the same parent union whaclh represents the rank andfile employees.However, iuasnntcli as the record adequately indicatesthat the duties and responsibilities of the general foremen differ sub-stantially from the subordinate foremen, f concur na the conclusion ofChairman Herzog that the general foremen should be afforded an op-portunity by separate ballot to express them desires as to their inclu-sion in the sane bargaining unit wluch includes the foremen.13fallei of JonescCLaughlin Steel Coipotation, ye S ta-S/i (iii no)) in Cool Dibision, 71N L It B. 1261.